Citation Nr: 1325347	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before a Veterans Law Judge (VLJ) during a May 2010 hearing held at the RO.  A transcript of the hearing is of record.  The VLJ who presided over the hearing is no longer employed by the Board.  In a September 2012 letter, the Veteran was informed of his options for another Board hearing and informed that if he did not respond to the letter the Board would assume that he did not want another hearing.  The Veteran has not responded to the Board's letter or otherwise indicated that he desires to appear for another Board hearing.

When this case was most recently before the Board in February 2013, it was remanded for additional development and adjudicative actions.  The case has now been returned to the Board for further appellate action.


REMAND

In the July 2011 and February 2013 Remands, the Board noted that the Veteran raised an informal claim for service connection for degenerative disease and meniscus tears of his right and left knees.  The Board directed the RO or the Appeals Management Center (AMC) to adjudicate these claims for service connection prior to readjudicating the claims for increased ratings for bilateral retropatellar pain syndrome currently on appeal.  The Board explained that the issue of service connection for the additional knee disorders is intertwined with the increased rating claims, as the outcome of the service connection claims may impact the disability ratings assigned for the right and left knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for a second issue).  See also VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  Therefore, the Board directed the agency of original jurisdiction to undertake appropriate development and then adjudicate the claims for service connection for degenerative disease and meniscus tears of the knees prior to readjudicating the claims for increased ratings for right and left knee retropatellar pain syndrome.

Unfortunately, the agency of original jurisdiction has not yet adjudicated the claims for service connection for the additional knee disorders.  Following the February 2013 Remand, the Veteran was provided notice that his increased rating claims were remanded for additional development, and his increased ratings claims were readjudicated in a March 2013 supplemental statement of the case (SSOC).  However, no development was undertaken with respect to the service connection claims; and the claims were not adjudicated.

The Board again emphasizes that the July 2011 and February 2013 Remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Therefore, the claims for increased ratings for right and left knee retropatellar syndrome must again be remanded pending the adjudication of the Veteran's service connection claims.

As for the Veteran's remaining claim, the Board also finds that the claim for a TDIU is inextricably intertwined with the bilateral knee claims, and must also be remanded.  Harris, 1 Vet. App. at 183.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with all required for the claims for service connection for degenerative arthritis and meniscus tears of the knees. 

2.  Undertake all appropriate development action on the issues of service connection for right and left knee degenerative arthritis and meniscus tears.

3.  Review the claims file to ensure that all necessary development has been completed in full, to include scheduling the Veteran for a new VA examination to assess his service-connected bilateral knee disability, if warranted.  If additional development is needed, it must be completed prior to any further adjudication of the Veteran's claims.

4.  After completion of the above, adjudicate the claims for service connection for degenerative arthritis and meniscus tears of the right and left knees and inform the Veteran of his appellate rights with respect to the determinations.  The claims for service connection for the bilateral knee disorders must be adjudicated before any further adjudicative action is taken with respect to the increased rating claims on appeal.

5.  Thereafter, readjudicate the issues on appeal  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This Remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

